UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-8383 Mission West Properties, Inc. (Exact name of registrant as specified in its charter) Maryland 95-2635431 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10050 Bandley Drive Cupertino, California (Address of principal executive offices) (Zip Code) (408) 725-0700 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesx No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of May 10, 2010, there were 21,959,070 shares of common stock outstanding, par value $.001 per share. Mission West Properties, Inc. FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2010 INDEX Part IFinancial Information Page Item 1. Condensed Consolidated Financial Statements: Condensed Consolidated Balance Sheets as of March 31, 2010 (unaudited) and December 31, 2009 2 Condensed Consolidated Statements of Operations for the three months ended March 31, 2010 and 2009 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2010 and 2009 (unaudited) 4 Notes to Condensed Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 23 Item 4. Controls and Procedures 24 Part IIOther Information Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 6. Exhibits 25 Signatures 26 Exhibits Exhibit 10.29.1 Berg Group Promissory Note, dated January 7, 2010 Exhibit 10.29.2 Berg Group Promissory Note, dated April 8, 2010 Exhibit 31.1 Certification Pursuant to Rule 13a-14(a) of the Securities Exchange Act of 1934 Exhibit 31.2 Certification Pursuant to Rule 13a-14(a) of the Securities Exchange Act of 1934 Exhibit 31.3 Certification Pursuant to Rule 13a-14(a) of the Securities Exchange Act of 1934 Exhibit 32 Certification of CEO and CFO Pursuant to 18 U.S.C. § 1350, as Adopted Pursuant to § 906 of the Sarbanes-Oxley Act of 2002 -1- PART I – Financial Information Item 1.Condensed Consolidated Financial Statements MISSION WEST PROPERTIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (dollars in thousands, except share and per share amounts) March 31, 2010 December 31, 2009 (unaudited) ASSETS Investments in real estate: Land $ $ Buildings and improvements Real estate related intangible assets Total investments in properties Accumulated depreciation and amortization ) ) Net investments in properties Investment in unconsolidated joint venture Net investments in real estate Cash and cash equivalents Restricted cash 98 Restricted investment in marketable securities Deferred rent receivables Other assets, net Total assets $ $ LIABILITIES AND EQUITY Liabilities: Mortgage notes payable $ $ Mortgage note payable (related parties) Note payable (related parties) Revolving line of credit - Interest payable Security deposits Deferred rental income Dividends and distributions payable Accounts payable and accrued expenses Total liabilities Commitments and contingencies (Note 10) Equity: Stockholders’ equity attributable to Mission West Properties, Inc.: Preferred stock, $.001 par value, 20,000,000 shares authorized, none issued and outstanding - - Common stock, $.001 par value, 200,000,000 shares authorized, 21,953,211 and 21,870,211 shares issued and outstanding at March 31, 2010 and December 31, 2009 22 22 Additional paid-in capital Distributions in excess of accumulated earnings ) ) Total stockholders’ equity attributable to Mission West Properties, Inc. Noncontrolling interests in operating partnerships Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. -2- MISSION WEST PROPERTIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (dollars in thousands, except share and per share amounts) (unaudited) Three months ended March 31, Operating revenues: Rental income $ $ Tenant reimbursements Other income Total operating revenues Operating expenses: Property operating, maintenance and real estate taxes General and administrative Depreciation and amortization Total operating expenses Operating income Other income (expenses): Equity in earnings of unconsolidated joint venture 76 89 Interest and dividend income 50 ) Unrealized holding gain (loss) from investment ) Interest expense ) ) Interest expense – related parties ) ) Net income Net income attributable to noncontrolling interests ) ) Net income available to common stockholders $ $ Net income per common share to common stockholders: Basic $ $ Diluted $ $ Weighted average shares of common stock outstanding (basic) Weighted average shares of common stock outstanding (diluted) The accompanying notes are an integral part of these condensed consolidated financial statements. -3- MISSION WEST PROPERTIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in thousands) (unaudited) Three months ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Unrealized (gain) loss from restricted investment in marketable securities ) Dividend income from restricted investment in marketable securities - ) Equity in earnings of unconsolidated joint venture ) ) Distributions from unconsolidated joint venture 75 25 Interest earned on restricted cash (1
